Citation Nr: 1125716	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-38 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a brain disability to include memory loss.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for methicillian-resistant staphylococcus aureus (MRSA).

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ankle disability.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a speech impediment.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for acute costochondritis (claimed as chest pain).
  
7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of smallpox vaccine (bumps on hands and face).

8.  Entitlement to an initial compensable evaluation for service-connected folliculitis.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for gastritis, claimed as an abdominal condition.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to October 2000 and from December 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, March 2007, and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled to appear at the Cleveland RO to have a personal hearing before a Veterans Law Judge.  However, in February 2011 the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010). 

With respect to the Veteran's residuals of smallpox vaccine claim, the above-referenced October 2006 rating decision denied the Veteran's service connection claim.  As evidenced by the claims folder, although the Veteran filed a timely notice of disagreement in December 2006, he withdrew this claim in May 2007.  See 38 C.F.R. § 20.204 (2010).  Accordingly, his request for appellate review was not completed.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

In April 2008, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for residuals of smallpox vaccine.  In the above-referenced August 2009 rating decision, the RO denied reopening the Veteran's claim.  The Veteran disagreed with the decision and perfected his appeal by filing a timely substantive appeal [VA Form 9] in September 2010.

The Board also observes with regard to the Veteran's residuals of smallpox vaccine claim that it does not appear that the Veteran's service treatment records from his first period of service were associated with his claims folder prior to adjudication of his previous service connection claim in October 2006.  

Under 38 C.F.R. § 3.156(c)(1) (2010), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim ... Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease ... (ii) Additional service records forwarded by the Department of Defense or the service department of VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim."  The Board finds that these records do not meet any of the above criteria.  Pertinently, these records do not indicate that the Veteran's has residual disability as a result of his smallpox vaccination related to either period of military service, which was the basis for the previous denial.  Therefore, these service treatment records are not relevant to this issue before the Board.  Accordingly, the Board will not reconsider the Veteran's residuals of smallpox vaccine claim pursuant to 38 C.F.R. § 3.156(c).  

The Veteran filed a claim of entitlement to service connection for PTSD. Although service connection for any other psychiatric disability has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disabilities.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

In an August 2008 statement, the Veteran reported that he could not work due to disabilities related to his active military service.  The matter of entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU) has therefore been raised by the record and is referred to the RO for additional development.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2010 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw his appeals of the denial of service connection for a brain disability, MRSA, a right knee disability, a right ankle disability, a speech impediment, and acute costochondritis.

2.  In an unappealed October 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a smallpox vaccine. 

3.  Evidence submitted since the October 2006 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.  

4.  The preponderance of the evidence shows that the Veteran's service-connected folliculitis affects less than 5 percent of the entire body or exposed areas, and has not been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.

5.  The evidence does not show that the Veteran's service-connected folliculitis is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the denial of service connection for a brain disability, MRSA, a right knee disability, a right ankle disability, a speech impediment, and acute costochondritis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The October 2006 rating decision denying service connection for residuals of smallpox vaccine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Since the October 2006 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for residuals of smallpox vaccine is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for a compensable disability rating for the Veteran's service-connected folliculitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010). 

5.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  Id.  In the present case, the Veteran, through his attorney, has withdrawn the appeals for entitlement to service connection for a brain disability, MRSA, a right knee disability, a right ankle disability, a speech impediment, and acute costochondritis.  See the September 2010 statement from the Veteran's attorney.  Thus, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeals of these issues are dismissed.

The Veteran seeks entitlement to service connection for residuals of smallpox vaccine.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  The Veteran also seeks entitlement to an increased disability rating for his service-connected folliculitis.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for residuals of smallpox vaccine, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claim to reopen, the VCAA standard of review and duty to notify does not apply to the merits of the underlying claim of entitlement to service connection for residuals of smallpox vaccine unless the claim is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in September 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in August 2009.  Although the August 2009 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the folliculitis claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in the October 2010 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Additionally, the August 2009 letter informed the Veteran as to the reason his residuals of smallpox vaccine claim was previously denied:  "[your claim was] previously denied because evidence of record does not show a current, diagnosed chronic condition or residual that is related to your military service ... Therefore, the evidence you submit must be new and relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  See Kent, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran's, the Veteran's service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations with respect to his folliculitis in August 2006 and February 2007.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's folliculitis disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's claims folder was available and reviewed during the February 2007 VA examination, it was not available during the August 2006 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of folliculitis.  A physical examination was then performed that addressed all the relevant rating criteria.  

The Board notes that the Veteran was not provided a recent VA examination and nexus opinion with regard to his claim for residuals of smallpox vaccine.  However, to the extent that this claim involves an attempt to reopen a previously disallowed claim, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an attorney.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


Service connection for residuals of smallpox vaccine

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen

When the Veteran's claim of entitlement to service connection for residuals of smallpox vaccine was denied by the RO in October 2006, the evidence included 
service treatment records that document the Veteran receiving a smallpox vaccine in January 2004.  He subsequently received treatment for a rash over his upper and lower thorax, lower extremities, and back.  A biopsy of the Veteran's skin was taken, and a diagnosis of urticarial reaction was rendered.  The Veteran was treated with corticosteroids for the allergic reaction.  

A private treatment record from L.M., M.D., dated in July 2004 documents the Veteran's continued complaints of a rash after receiving his smallpox vaccine before deployment to Iraq.  Dr. L.M. diagnosed the Veteran with skin lesions which was subsequently determined to be MRSA.  

The Veteran was afforded a VA examination in August 2006.  He reported a history of lesions on his face and legs during military service which were treated with antibiotics, and the last exacerbation was in 2006.  Upon examination, the VA examiner noted the absence of lesions, and diagnosed the Veteran with periodic folliculitis, not during the examination, since military service.  There was no indication in the examination report as to whether the Veteran's folliculitis was a residual of his smallpox vaccine received while in the military.  

In its October 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residual of the smallpox vaccine (bumps on face and hands) because "the evidence presented does not satisfy any of the criteria  ... by which the connection to military service may be established.  Your service medical records are silent for complaints, findings, or diagnosis for any pathology for chronic residuals from your smallpox vaccine.  In addition, at your recent VA examination there was no evidence of a chronic residual from your vaccination."     
The Veteran was informed of the October 2006 rating decision and of his appeal rights by a letter from the RO dated in October 2006.  Although he filed a notice of disagreement, he subsequently withdrew his claim pursuant to 38 C.F.R. § 20.204, and did not file another timely notice of disagreement.  The October 2006 rating decision therefore became final.

In April 2008, the RO received the Veteran's claim of entitlement to service connection for residuals of smallpox vaccine.  After the RO declined to reopen the Veteran's previously denied claim based upon his failure to submit new and material evidence, this appeal followed.

The evidence which has been added to the record since the October 2006 rating decision will be discussed in the Board's analysis below.

In essence, the RO denied the Veteran's claim in October 2006 because the evidence failed to show that his residuals of smallpox vaccine disability was related to his military service.  

The unappealed October 2006 RO rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The Board notes that the RO declined to reopen the Veteran's claim in the August 2009 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of smallpox vaccine has not been submitted.  In the present case, the unestablished facts are whether the Veteran's residuals of smallpox vaccine that are etiologically related to his military service.  

The newly added evidence, in pertinent part, consists of VA treatment records dated through October 2010, private treatment records dated through August 2005, a VA examination report dated in February 2007, SSA records, and statements from the Veteran.  

The VA examination report as well as VA and private treatment records document a review of the Veteran's symptomatology associated with his residuals of smallpox vaccine.  See, e.g., the February 2007 VA examination report.  While these medical records are undoubtedly new, as they were not of record at the time of the October 2006 rating decision, these records essentially replicate the medical evidence which was of record at the time of the October 2006 rating decision, namely that the Veteran has received treatment for his residuals of smallpox vaccine.  Such evidence is not new and material, since the existence of the disability was known in October 2006.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence].  The competent medical evidence which has been added to the record subsequent to the October 2006 RO denial, however, does not establish or suggest that the Veteran's current residuals of smallpox vaccine is related to his military service.  

The Board notes the Veteran's recent contentions that he has residual disability resulting from his in-service smallpox vaccination.  However, these contentions were of record at the time of the prior denial.  Accordingly, this information is cumulative of information that was before adjudicators at the time of the prior decision.  In short, there is no competent evidence that the Veteran has residual disability as a result of his smallpox vaccine during his military service.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including lesions on his body), has presented no competent evidence of medical nexus between his residuals of smallpox vaccine and his military service.  Furthermore, with regard to recent testimony from the Veteran to the effect that his residuals of smallpox vaccine is related to his military service, such evidence is cumulative and redundant of similar statements made prior to the October 2006 rating decision.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  That is, the Veteran is not competent to attribute any current disability or symptom of disability to his in-service small pox vaccination.

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically stating that his residuals of smallpox vaccine are related to his military service.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].

In short, the element which was missing at the time of the October 2006 denial of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for residuals of smallpox vaccine may not be reopened.  The benefit sought on appeal remains denied.  

Higher evaluation for folliculitis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West  2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629  (1992).

The Veteran's skin disability is currently rated under 38  C.F.R. § 4.118, Diagnostic Code 7806 [dermatitis or eczema] (2010).  Diagnostic Code 7806 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue [folliculitis], but also  because it provides specific guidance as to how symptoms of this disability are to be evaluated.  

The Board can identify nothing in the evidence to suggest that a diagnostic code other than 7806 would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7806.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in August 2005.  Therefore, only the 2002 changes to 38 C.F.R. § 4.118 are applicable.  

Diagnostic Code 7806 provides for the following levels of  disability:

A  noncompensable rating is appropriate where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  

A 30 percent disability rating is appropriate where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.

A 60 percent disability rating is appropriate where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or  near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

See 38 C.F.R. § 4.118, Diagnostic Code 7806, as amended by 67 Fed. Reg. 49596 (July 31, 2002).

The Veteran was afforded a VA examination in August 2006.  He noted treatment for lesions on his face and legs during military service which was treated with antibiotics, with the last exacerbation in 2006.  Upon examination, the VA examiner specifically reported the absence of lesions on the Veteran's skin, and diagnosed the Veteran with periodic folliculitis.

The Veteran was provided with a subsequent VA examination in February 2007.  He indicated that he had no reoccurrence of skin lesions since the previous VA examination, and that his skin lesions resolved with the use of ointment.  Upon examination, the examiner noted that the Veteran had seborrheic keratoses scattered on the skin of the back and chest.  However, there was no evidence of infection, ulcers, or scars of the skin.  Further, the Veteran's skin was dry and pink, and the turgor and mucous membranes were normal.  The examiner diagnosed the Veteran with a history of MRSA infections of the skin until 2006 which were treated and resolved completely with no recurrence or residuals.  

The Board adds that VA and private treatment records dated during the period under consideration indicate that the Veteran's skin is essentially normal.  Notably, a VA treatment record dated in September 2005 shows that an examination of the Veteran's skin revealed no evidence of lesions, rashes, or discoloration.  VA treatment records also show that the Veteran's skin was warm and dry upon examination.  See, e.g., a VA treatment record dated in October 2010.

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's folliculitis is not warranted.  As noted above, a compensable evaluation requires at least 5 percent, but less than 20 percent, of the entire body or exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to be required for a total duration of less than six weeks during the past 12-month period.  The evidence during the period on appeal does not rise to this level.  In particular, the evidence does not show that the Veteran has been treated with topical steroids and antihistamines, nor is there any indication that he was prescribed systemic therapy.  Moreover, the clinical evidence does not show that the Veteran's service-connected folliculitis affected at least 5 percent of his exposed or entire body.  On the contrary, the August 2006 and February 2007 VA examination reports as well as VA and private treatment reports did not show infection of the skin.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his folliculitis.  However, while competent to report on his symptomatology such as reporting that he experiences rashes or itching, he is not competent to provide medical opinions such as quantifying the percentage of his body affected by his service-connected skin disorder.  The Board places greater probative value on the physical examination findings completed during the current appeal which has provided sufficient objective findings with which to rate adequately the service-connected skin disorder.  In this regard, the Board notes that the Veteran stated during the February 2007 VA examination that his skin was normal.  Likewise, treatment records indicate that the Veteran's skin is essentially normal.

Based on the foregoing, the Board concludes that the preponderance of the evidence does not establish that the Veteran's folliculitis affects at least 5 percent of his entire body or exposed body.  Furthermore, the evidence does not show that the Veteran requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs; therefore, a noncompensable rating is appropriate.
The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the competent and probative evidence of record appears to support the proposition that the Veteran's service-connected folliculitis has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a compensable disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the August 2006 and February 2007 VA examination reports as well as VA and private treatment records, indicate that the Veteran's folliculitis symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a compensable disability rating for any time from December 4, 2004 to the present.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected folliculitis.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently in receipt of SSA disability benefits.  Notably, a review of the Veteran's SSA records does not reveal any contention by the Veteran for disability benefits based on his folliculitis, but rather for his PTSD, brain tumor, speech impediment, knee pain, abdominal pain, memory loss, and depression.  Moreover, there is no indication that the folliculitis disability has created any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the Veteran's folliculitis disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

The appeal on the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a brain disability to include memory loss is dismissed.

The appeal on the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a MRSA is dismissed.

The appeal on the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability is dismissed.

The appeal on the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ankle disability is dismissed.

The appeal on the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a speech impediment is dismissed.

The appeal on the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for acute costochondritis is dismissed.

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of smallpox vaccine.  The benefit sought on appeal remains denied.

Entitlement to an initial compensable evaluation for service-connected folliculitis is denied.


REMAND

Service connection for PTSD

Since the last SSOC was issued for this claim in October 2010, new evidence pertaining directly to the issue of entitlement to service connection for PTSD on appeal has been received with a request that case be remanded to agency of original jurisdiction (AOJ) for review of the newly submitted evidence.    

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the Veteran specifically denied waiver of the newly submitted evidence.  The Board must therefore remand the PTSD claim to the AOJ.

Service connection for gastritis

As discussed above, in order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for gastritis, which he contends is due to his military service.  See, e.g., the Veteran's May 2007 notice of disagreement.  

Historically, a service treatment record dated in May 2003 during the Veteran's service on reserve duty documents complaints of and treatment for stomach pain.  At that time, the Veteran was diagnosed with gastroenteritis.  His October 2003 reenlistment examination is negative for any complaints of or findings of gastritis.  However, a May 2004 service treatment record during the Veteran's second period of active duty also documents complaints of and treatment for stomach pain as well as a diagnosis of probable gastritis.  The Board notes that the remainder of the Veteran's service treatment records is negative for any complaints of or treatment for gastritis.

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's gastritis disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the gastritis disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2010); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his gastritis disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a gastritis disability prior to his entry onto his second period of active duty;

b)  If the VA examiner determines that the Veteran's current gastritis disability pre-existed his second period of military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in his second period of service beyond that which would be due to the natural progression of the disability.  

c)  If the VA examiner determines that the Veteran's gastritis disability did not pre-exist his second period of military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current gastritis disability is etiologically related to either period of his military service.  
 
The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

2. When the development requested has been completed, and after undertaking any additional development deemed by it to be appropriate, the RO should readjudicate the Veteran's claims.  The RO must consider all additional evidence of record received since the October 2010 SSOC.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a SSOC and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


